Title: From Thomas Jefferson to John Agnew, 20 March 1808
From: Jefferson, Thomas
To: Agnew, John


                  
                     
                     
                        To the Democratic 
                        citizens of  
                        
                        the county of Adams, Pensylvania 
                     
                     Mar. 20. 08.
                  
                  I see with pleasure, fellow-citizens, in your address of Feb. 15. a sound recurrence to the first principles on which our government is founded, an examination by that test of the rights we possess & the wrongs we have suffered, a just line drawn between a wholsome attention to the conduct of rulers, & a too ready censure of that conduct on every unfounded rumor, between the love of peace, & the determination to meet war, when it’s evils shall be less intolerable than the wrongs it is meant to correct. with so just a view of principles and circumstances, your approbation of my conduct, under the difficulties which have beset us on every side, is doubly valued by me, & offers high encouragement to a perseverance in my best endeavors for the preservation of your peace, so long as it shall be consistent with the preservation of your rights. when this ceases to be practicable, I feel entire confidence in the arduous exertions which you pledge in support of the measures which may be called for by the exigencies of the times, & in the known energies & enterprize of our countrymen in whatsoever direction they are pointed. if these energies are embodied by an union of will, & by a confidence in those who direct it, our nation, so favored in it’s situation has nothing to fear from any quarter. to that union of effort may our citizens ever rally, minorities falling cordially, on the decision of a question, into the ranks of the majority, & bearing always in mind that a nation ceases to be republican only when the will of the majority ceases to be the law.
                  I thank you, fellow citizens, for the solicitude you kindly express for my future welfare. a retirement from the exercise of my present charge is equally for your good & my own happiness. gratitude for past favors, and affectionate concern for the liberty & prosperity of my fellow citizens will cease but with life to animate my breast.
                  
                     Th: Jefferson 
                     
                  
               